Citation Nr: 1723288	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  17-46 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of entitlement to effective dates earlier than November 14, 2002 for the assignment of a 100 percent disability rating for post operative residuals of a right knee meniscectomy, with traumatic arthritis, and to Dependents' Educational Assistance, will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 decision letter from the Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that in August 2015, the Veteran received a decision letter stating that his claim for a clothing allowance was denied.  That same month, the Veteran submitted a notice of disagreement with the decision.  A statement of the case has not yet been issued addressing this issue.  Thus, a remand is necessary to correct this procedural deficiency.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Locate and associate with the VBMS electronic claims file any temporary, paper folders pertaining to a clothing allowance that are maintained at the West Palm Beach Medical Center on behalf of the Veteran.

2. Provide the Veteran and his representative with a statement of the case and advise them that they have 60 days from the date of the statement of the case to perfect an appeal.  If the Veteran perfects an appeal to this issue in a timely fashion, the case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




